Case 2:20-cv-06856-GW-AFM Document 14 Filed 09/17/20 Page 1 ORFE IVRBENIS A 7) S-6

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

CIVIL MINUTES—GENERAL
Case No. CV 20-6856-GW-AFMx Date September 17, 2020
Title West Coast Servicing, Inc. v. John Akrabian, et al. Page 1 of2

 

 

Present: The Honorable GEORGE H. WU, UNITED STATES DISTRICT JUDGE

 

 

 

Javier Gonzalez None Present
Deputy Clerk Court Reporter
Attorneys Present for Plaintiff(s) Attorneys Present for Defendant(s)
None Present None Present

Proceedings: INCHAMBERS - ORDER

On July 30, 2020, pro per defendants John and Marina Akrabian removed this unlawful
detainer action to federal court from the Los Angeles County Superior Court. Because subject
matter jurisdiction is lacking here, the Court will forthwith remand the matter to state court. See
Scholastic Entm’t, Inc. v. Fox Entm’t Grp., Inc. 336 F.3d 982, 985 (9th Cir. 2003) (providing a
party with an opportunity to respond when a court dismisses a case on the merits is not necessary
when dismissal is for lack of subject matter jurisdiction).

Federal courts are courts of limited jurisdiction, having subject matter jurisdiction only
over matters authorized by the Constitution and Congress. See, e.g., Kokkonen v. Guardian Life
Ins. Co., 511 U.S. 375, 377 (1994). It is this Court’s obligation to consider its subject matter
jurisdiction in every case before it. See Arbaugh v. Y&H Corp., 546 U.S. 500, 514 (2006). The
party attempting to remove an action from state to federal court bears the burden of establishing
federal jurisdiction. Durham v. Lockheed Martin Corp., 445 F.3d 1247, 1252 (9th Cir. 2006). A
removed action must be remanded to state court if the federal court lacks subject matter
jurisdiction. 28 U.S.C. § 1447.

Defendants appear to assert — or at least their Notice of Removal (see Docket No. 1) may
be understood as asserting — that this action may be removed to federal court because this Court
would have original jurisdiction over the action pursuant to 28 U.S.C. § 1331 (federal question
jurisdiction) or 28 U.S.C. § 1332 (diversity jurisdiction).

First, as to federal question jurisdiction, in order to remove a case to federal court based on
federal question jurisdiction, the federal question must appear on the face of a plaintiff’ s complaint.
See Vaden v. Discover Bank, 556 U.S. 49, 60 (2009) (“Federal jurisdiction cannot be predicated
on an actual or anticipated defense.”); Holmes Grp., Inc. v. Vornado Air Circulation Sys., Inc., 535
U.S. 826, 831 (2002) (“A counterclaim . . . cannot serve as the basis for ‘arising under’ [federal]

 

CV-90 CIVIL MINUTES—GENERAL Initials of Deputy Clerk JG
Case 2:20-cv-06856-GW-AFM Document 14 Filed 09/17/20 Page 2of2 Page ID#:48

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

CIVIL MINUTES—GENERAL
Case No. CV 20-6856-GW-AFMx Date _September 17, 2020
Title West Coast Servicing, Inc. v. John Akrabian, et al. Page 2o0f2

 

 

jurisdiction.”); Caterpillar, Inc. v. Williams, 482 U.S. 386, 392 (1987) (“[F]lederal jurisdiction
exists only when a federal question is presented on the face of the plaintiff's properly pleaded
complaint.”). The Complaint in this action presents only an unlawful detainer claim based on the
California Code of Civil Procedure, and therefore does not present a federal question. See
Complaint, Docket No. 1 at 5-6. Any rights based in federal law that Defendants believe they have
by way of a defense or a basis for a counterclaim does not give this Court original jurisdiction over
Plaintiff's unlawful detainer case.

With respect to diversity jurisdiction, there must be complete diversity of citizenship
between the parties on opposing sides and the amount in controversy must be in excess of $75,000.
See 28 U.S.C. § 1332(a); Matheson v. Progressive Specialty Ins. Co., 319 F.3d 1089, 1090 (9th
Cir. 2003). Defendants have not alleged the citizenships of the Plaintiff or of themselves and,
hence, there is no basis to find a complete diversity of citizenship. Likewise, Defendants have not
established the amount in controversy. In an unlawful detainer actions, the amount in controversy
is the daily rental value of the property, as alleged in the Complaint. See, e.g., 21st Mortg. Corp.
v. Jackson, No. 2:16-cv-07439-CAS (AFMx), 2016 WL 7477536, *2 (C.D. Cal. Dec. 28, 2016)
(“In unlawful detainer actions, California courts have noted that the right to possession alone [is]
involved, — not title to the property . . .. Therefore, the amount of damages sought in the complaint,
not the value of the subject real property, determines the amount in controversy.” [citation and
internal quotation marks omitted]). Here, Plaintiff seeks damages in the sum of $76.76 per day
for the period from the expiration of the notice to quit and the entry of judgment. Obviously, that
amount, as of the time of removal, fell far below the necessary $75,000.01 required for diversity
jurisdiction.

For the foregoing reasons, the Court finds that there is no subject matter jurisdiction over
the present litigation and the action is forthwith remanded to the Superior Court of the State of
California for the County of Los Angeles.

 

CV-90 CIVIL MINUTES—GENERAL Initials of Deputy Clerk JG
